Citation Nr: 0303786	
Decision Date: 03/05/03    Archive Date: 03/18/03

DOCKET NO.  97-06 667A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.	Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West
1991) for disability of cervical strain/sprain with 
radiculopathy as the result of medical treatment provided by 
a Department of Veterans Affairs Medical Center on March 27, 
1995. 

2.	Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West
1991) for disability of thoracic strain/sprain as the result 
of medical treatment provided by a Department of Veterans 
Affairs Medical Center on March 27, 1995.  

3.	Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West
1991) for disability of lumbar strain/sprain with 
radiculopathy as the result of medical treatment provided by 
a Department of Veterans Affairs Medical Center on March 27, 
1995.  





REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from August 1966 to May 1967. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


FINDINGS OF FACT

1.	The competent medical evidence does not show that the 
veteran sustained an
additional disability of the cervical spine in connection 
with medical treatment provided by a VA Medical Center on 
March 27, 1995.

2.	The competent medical evidence does not show that the 
veteran sustained an
additional disability of the thoracic spine in connection 
with medical treatment provided by a VA Medical Center on 
March 27, 1995.

3.  The evidence is in relative equipoise on the question of 
whether medical treatment provided by a VA Medical Center on 
March 27, 1995 led to additional disability of the lumbar 
spine.

CONCLUSIONS OF LAW

1.	The veteran is not entitled to compensation benefits 
pursuant to the provisions of
38 U.S.C.A. § 1151 for disability of cervical strain/sprain 
with radiculopathy claimed to have developed in connection 
with medical treatment at a VA Medical Center on March 27, 
1995.  38 U.S.C.A. § 1151 (West 1991); 38 U.S.C.A. §§ 5103, 
5103A (West Supp. 2002); 38 C.F.R. § 3.358 (1995); 38 C.F.R. 
§ 3.159 (2002).

2.	The veteran is not entitled to compensation benefits 
pursuant to the provisions of
38 U.S.C.A. § 1151 for disability of thoracic strain/sprain 
claimed to have developed in connection with medical 
treatment at a VA Medical Center on March 27, 1995.  38 
U.S.C.A. § 1151 (West 1991); 38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2002); 38 C.F.R. § 3.358 (1995); 38 C.F.R. § 3.159 
(2002).

3.  The veteran is entitled to compensation benefits pursuant 
to the provisions of 38 U.S.C.A. § 1151 for disability of the 
lumbar spine claimed to have developed in connection with 
medical treatment at a VA Medical Center on March 27, 1995.  
38 U.S.C.A. § 1151 (West 1991); 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2002); 38 C.F.R. § 3.358 (1995); 38 C.F.R. § 
3.159 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Post-Board Remand and the Veteran's Claim Assistance Act of 
2000 

Pursuant to the Board's September 1999 Remand, in 
correspondence dated in October 1999, the RO requested that 
the veteran provide the names, addresses, and approximate 
dates of treatment for all physicians and medical facilities, 
both VA and non-VA, which had treated him for complaints 
related to the cervical, thoracic and/or lumbar spine prior 
to March 27, 1995.  The veteran submitted a statement in 
October 1999, in which he indicated that he was not treated 
for any cervical, thoracic, or lumbar spine problems prior to 
March 1995.  The RO afforded the veteran an examination in 
March 2000, but after review of the examination report, the 
RO determined that it was inadequate.  The veteran was 
afforded another examination in June 2002, which included an 
opinion on whether any current disability of the cervical, 
thoracic, and/or lumbar spine was the result of a fall in a 
VA examining room in March 1995.  Lastly, the RO reviewed the 
veteran's claims and issued the December 2002 Supplemental 
Statement of the Case (SSOC) which confirmed the prior 
denial.  The Board notes that the December 2002 SSOC also 
provided the veteran with notice of the Veteran's Claim 
Assistance Act of 2000 (VCAA).  The VCAA redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2002); 38 C.F.R. § 3.159.  By a letter dated in December 
2002, the RO gave the veteran the opportunity to make any 
comment desired within 60 days, concerning the SSOC.  Based 
on the foregoing actions, the RO complied with the Remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

In so finding that the RO complied with the Remand 
instructions, the Board also finds that the requirements 
under the VCAA have been substantially met.  The veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claims and the reasons the claims were 
denied.  The RO provided the veteran with a copy of the 
November 1996 rating decision, January 1997 Statement of the 
Case (SOC), March 1999 SSOC, and December 2002 SSOC, and the 
veteran received a copy of the Board's decision/remand.  
Although the rating decision, SOC, and March 1999 SSOC refer 
to the concept of a "well-grounded claim," which has been 
eliminated by the VCAA, these decisions coupled with the 
December 2002 SSOC and the Board's decision/remand 
nevertheless informed the veteran of the basic requirements 
for establishing entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151.  The RO has also made 
satisfactory efforts to ensure that all relevant evidence has 
been associated with the claims file.  As previously 
indicated, the veteran was afforded a thoroughly complete 
examination.  The RO retrieved VA treatment records dated 
from September 1988 to October 2000.  The RO obtained a 
statement from J.H., a VA employee identified by the veteran 
who had relevant information regarding the incident.  Prior 
to the Board's decision/remand, the RO obtained private 
medical records identified by the veteran and VA treatment 
records dated from February 1990 to October 1995-including 
records concerning the March 1995 incident.  The veteran has 
not made the RO or the Board aware of any other evidence 
relevant to his appeal that needs to be obtained.  Based on 
the foregoing, the Board finds that all relevant facts have 
been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claims.  Moreover, VA has fully discharged its duty to notify 
the claimant of the evidence necessary to substantiate the 
claims and of the responsibility of VA and the claimant for 
obtaining such evidence.  Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  Accordingly, the Board will proceed 
with appellate review.

Title 38, United States Code, § 1151 provides that where a 
veteran suffers an injury or an aggravation of an injury 
resulting in additional disability by reason of VA 
hospitalization, or medical or surgical treatment, 
compensation shall be awarded in the same manner as if such 
disability were service connected.  Amendments to 38 U.S.C.A. 
§ 1151 made by Public Law 104-204 introduced a fault 
requirement. Those amendments, however, apply only to claims 
for compensation under 38 U.S.C.A. § 1151 which were filed on 
or after October 1, 1997.  VAOPGCPREC 40-97 (Dec. 31, 1997).  
Therefore, as the veteran filed his claims prior to October 
1, 1997, the only issue before the Board at this time is 
whether he has suffered additional disability as a result of 
VA medical treatment in March 1995.

The events that transpired on March 27, 1995 are documented 
as follows.

The veteran provided a statement in November 1995 in which he 
indicated that he injured his wrist, elbow, and left shoulder 
when his supervisor asked him to hold a stack of books.  On 
Monday 27, 1995, the veteran went to a VA hospital to have 
his shoulder and arm evaluated for pain.  He related that the 
examining physician pressed too hard on his left shoulder, 
which resulted in great pain and caused him to fall down.  He 
maintained that the area just above his tailbone hit the 
corner of the table and as he fell, he scraped his back all 
the way up and his lower left lumbar region which caused 
bruising, bleeding, and extreme pain.  He further maintained 
that he landed on the floor and broke a tooth which caused 
pain in his neck. 

The physician who examined the veteran on March 27, 1995 
provided a statement in May 1995.  The physician noted that 
the veteran was seen for complaints of left shoulder pain.  
He related that an examination of the veteran's left shoulder 
revealed a normal appearance but tenderness on palpation and 
slight limitation of movement from tenderness.  The physician 
recalled that the veteran stood in front of a chair and by 
the side of the desk.  On pressing near the acromioclavicular 
end of the left shoulder, the veteran cried out in pain and 
almost slumped as if in severe pain, but before he could fall 
on the floor, the physician caught him by the arm and helped 
in the chair.  He later injected the left shoulder in the 
acromioclavicular joint.  The physician maintained that the 
veteran never fell forward, backward, or vertically down to 
the floor, and his face did not hit any surface.  He noted 
that the veteran 
was discharged without any complaints of pain in the face or 
gums.

The veteran's son provided a statement in September 1996 in 
which he indicated that he first observed his father lying 
face down on the floor.  He noticed that the veteran had 
blood on his left lower side.  He related that the veteran 
complained of back pain and jaw swelling.

J.H. provided statements in September and November 1996 in 
which he reported that the veteran related to him that he 
injured his upper left arm and shoulder due to the weight of 
books handed to him from his supervisor.  J.H. accompanied 
the veteran to the March 27, 1995 examination.  J.H. noted 
that during the examination, the veteran complained that the 
touching hurt and suddenly, the veteran "started to 
fall, dropped his white cane and went to the floor."  He 
noted that the physician tried to hold the veteran up and 
that he could not see how far to the floor the veteran fell 
and whether he hit his chin on the floor.  After the 
physician helped the veteran upright, J.H. related that the 
physician left the office to obtain a cortisone shot.  The 
veteran then asked J.H. to look at his back because he had 
hit the corner of the desk 
when he fell.  He complained of back pain.  J.H. observed 
just left of the spine and about midway down his back, a 
whitened area of the skin about the size of a half-dollar 
with a reddish area smaller than the size of a dime in the 
center of the whitened area.  J.H. noted that this was shown 
to the physician and he proceeded to administer the cortisone 
shot.

Based on the foregoing statements, there is both positive and 
negative evidence that the veteran suffered injuries as the 
result of the March 27, 1995 examination.

The applicable regulation implementing statute, 38 U.S.C.A. § 
1151 appears at 38 C.F.R. §§ 3.358 (1995).  It provides, in 
pertinent part, that in determining whether additional 
disability exists, the veteran's physical condition 
immediately prior to the disease or injury on which the claim 
for compensation is based is compared with the physical 
condition subsequent thereto.

Prior to March 27, 1995, VA treatment records are negative 
for complaints of cervical, thoracic, and lumbar spine pain.  
In March 1995, prior to the incident at issue, the veteran 
reported that he fell and hurt his arm. A physical 
examination revealed no bruise.

VA treatment records dated on March 27, 1995 show that the 
examination for the veteran's complaints of left shoulder and 
arm pain with left neck involvement revealed tenderness at 
the acromioclavicular joint.  The impression was left 
shoulder pain.  The veteran received an injection at the 
acromioclavicular joint.

After March 27, 1995, VA treatment records show that the 
veteran was seen in March, April, and July 1995 for various 
complaints which included left shoulder pain and back pain.  
A March 1995 record noted that the veteran appeared to be in 
pain.  A physical examination revealed tightness in the left 
shoulder but normal range of motion with slight discomfort, 
as well as slight tenderness in the C6 spine but normal range 
of motion.  No bruises were seen on the body.  An April 1995 
record noted that the veteran continued to complain of pain 
in his arm and back.  A physical examination revealed limited 
range of motion in the neck and palpation to the left 
trapezius muscle caused pain.  The assessment was left 
shoulder and low back pain etiology unknown.

Miami Valley Hospital treatment records show an impression of 
a May 1995 x-ray of the lumbar spine was mild spondylosis, 
otherwise normal examination.  A June 1995 computed 
tomography (CT) scan of the lumbar spine revealed some 
changes of the lumbar spine.  An impression of a cervical 
spine x-ray was negative.

Dr. A.M.M. related that an electromyography (EMG) study 
conducted in July 1995 revealed nerve conduction studies that 
were within normal limits. Dr. A.M.M. noted that she could 
not find any evidence of an entrapment neuropathy or 
polyneuropathy; however, information regarding the presence 
of possible cervical radiculopathy could not be obtained 
secondary to the fact that the veteran could not tolerate a 
needle examination due to pain.

In a July 1995 letter, Dr. R.M.D. noted that he evaluated the 
veteran and reported that the veteran's chief complaints were 
a constant moderate to severe neck and low back pain and 
frequent moderate to severe mid back pain.  He complained of 
radiculopathy into his left arm, left shoulder, and 
frequently into his lower extremities.  Dr. R.M.D. 
impressions were cervical sprain/strain, thoracic 
sprain/strain, lumbar sprain/strain, and cervical and lumbar 
radiculopathy. Treatment records dated from August to 
November 1995 show that an August 1995 EMG revealed evidence 
of some radiculopathy in the lower extremity.  It was further 
noted that a magnetic resonance imaging (MRI) showed evidence 
of disc protrusions and bulging of the lower spinal segments, 
but it was further noted that the MRI was non-specific.  
Physical examinations included findings of spasms throughout 
the veteran's cervical, thoracic, and lumbar regions as well 
as tenderness.  A CT scan revealed that a moderate amount of 
artifact was present at the C6-7 level, however, a small left 
paracentral disc protrusion was questioned at this level.  A 
minimally diffusely bulging disc annulus appeared to be 
present at the C4-5 and C5-6 levels.

In a September 1996 statement, Dr. W.F.M. noted that a 
physical examination of the veteran revealed moderate to 
severe spasms and swelling of the entire back area. Muscle 
strength was bilaterally equal in the extremities.  There was 
some paresthesia of the left leg and pain distributed in the 
lower left leg.  A CT scan revealed disc protrusion at the 
L4-5 and L5-S1 areas.  An EMG showed subtle evidence of 
abnormalities of the tibialis anterior muscle suggestive of a 
L4-L5 radiculopathy which could be correlated with his 
symptoms.  Dr. W.F.M. opined that the veteran's injuries had 
a direct and proximal relation to the incident 
described by the veteran and could result from the type of 
fall that was described.

The June 2002 VA examination report shows that the examiner 
related that he had previously examined the veteran in March 
2000.  The findings reported on the March 2000 VA examination 
report, April 2000 x-ray, and June 2000 x-ray and CT scan are 
similar to those reported on the June 2002 report.  In regard 
to the June 2002 examination, the examiner noted that he 
wanted to do CT and MRI scans to definitely rule out the 
possibility of any disc disease pressing on the nerve roots 
in the veteran's neck and LS spine.  The veteran had the CT 
scan done, but refused to undergo a MRI, so his report could 
not be completed.  The examiner noted that he would be as 
objective as possible without the MRI scan.  The cervical 
spine examination revealed normal range of movements, but the 
veteran complained of pain.  The examiner noted that x-rays 
of the cervical spine showed straightening of the cervical 
lordotic curve and mild arthritic changes at C5-C6 level, but 
clinically and radiologically, there was no evidence of any 
degenerative disc disease pressing on nerve roots or 
degeneration of discs.  He noted that there was no evidence 
of any neurological deficit in the upper extremities that he 
could determine and that could be related to the fall of 
1995.  He indicated that all the changes observed were 
related to a dynamite injury.  In regard to the thoracic 
spine, the examiner reported that the examination and x-rays 
revealed no evidence of any permanent disability or even 
simple disability arising out of thoracic spine.  In regard 
to the lumbosacral spine, the examiner noted that the 
examination and x-rays revealed a spondylolytic defect that 
could be related to the fall or could be developmental.  He 
added that it could not be proved either way unless x-rays of 
the lumbosacral spine were available prior to his fall of 
March 1995.

As previously indicated, there is both positive and negative 
evidence that the veteran sustained injuries as the result of 
the March 27, 1995 examination. The foregoing VA treatment 
records and private medical records show that the veteran 
does not have an additional disability of the cervical and 
thoracic spine as the result of the VA medical treatment.  
Treatment records on the cervical spine are significant for 
findings of tenderness, spasms, and both normal and limited 
range of motion, but no underlying cervical disorder was 
diagnosed.  Dr. A.M.M.'s July 1995 nerve conduction studies 
were within normal limits and no evidence of an entrapment 
neuropathy or polyneuropathy were found, although she did 
indicate that information regarding the presence of possible 
cervical radiculopathy could not be obtained due to the 
veteran's inability to tolerate a needle examination. The 
veteran, however, had the opportunity to undergo a MRI of his 
neck at the June 2002 VA examination, but he refused the 
study.  According to the June 2002 examiner, this study was 
needed to definitely rule out the possibility of any disc 
disease pressing on nerve roots as clinically and 
radiologically, there was no evidence of any degenerative 
disc disease pressing on nerve roots or degeneration of 
discs.  There is also no indication by Dr. R.M.D. and the 
June 2002 VA examiner that the findings shown by both CT 
scans are of traumatic origin.  Similarly, treatment records 
on the thoracic spine are significant for findings of 
tenderness and spasms, but no underlying thoracic disorder 
has been diagnosed and no disability of the thoracic spine 
exists according to the June 2002 VA examiner.  The Board 
acknowledges Dr. W.F.M.'s opinion that the veteran's injuries 
could result from the type of fall that he described.  As Dr. 
W.F.M. generally notes spasms and swelling in the entire back 
area, and only specifically reports on findings associated 
with the lumbar spine and lower extremities, it is not clear 
from Dr. W.F.M.'s opinion what cervical or thoracic disorder 
was found on examination that he attributed to the fall 
described by the veteran.  Based on the current evidence of 
record, the Board finds that no additional disability of the 
cervical and thoracic spine has been shown.

In regard to the lumbosacral spine, Dr. W.F.M.'s opinion and 
findings associated with the lumbar spine may be considered 
probative on the question of the existence of an additional 
lumbar disability as the result of VA treatment.  The June 
2002 VA examiner similarly noted that the examination and x-
rays revealed a spondylolytic defect that could be related to 
the fall, but he also noted that the defect could be 
developmental.  The veteran's physical condition immediately 
prior to March 27, 1995 is negative for a lumbar disorder and 
there is both positive and negative evidence that the veteran 
sustained injuries as the result of the March 27, 1995 
examination.  The Board resolves all reasonable doubt in the 
veteran's favor and finds that additional disability of the 
lumbar spine exists as the result of VA medical treatment.


ORDER

Compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 for disability of cervical spine are denied. 

Compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 for disability of thoracic spine are denied. 

Compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 for spondylolytic defects of pars 
interarticularis are granted. 



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

